EXHIBIT 5.1 STUBBS ALDERTON & MARKILES, LLP May 14, 2010 Hemacare Corporation 15350 Sherman Way, Suite 350 Van Nuys, California 91406 Gentlemen: At your request, we have examined the Registration Statement on Form S-8 (the “Registration Statement”) to which this letter is attached as Exhibit 5.1 filed by Hemacare Corporation, a California corporation (the“Company “), in order to register under the Securities Act of 1933, as amended (the “Act “), 1,000,000 shares of common stock, without par value, of the Company (the “Shares”), issuable pursuant to the Company’s Amended and Restated 2006 Equity Incentive Plan (the “2006 Plan”). We have examined originals or certified copies of such corporate records of the Company and other certificates and documents of officials of the Company, public officials and others as we have deemed appropriate for purposes of this letter. We have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to authentic original documents of all copies submitted to us as conformed and certified or reproduced copies. We are of the opinion that the Shares have been duly authorized and upon issuance and sale in conformity with and pursuant to the 2006 Plan, and following receipt by the Company of the consideration therefor, the Shares will be validly issued, fully paid and non-assessable. We consent to the use of this opinion as an Exhibit to the Registration Statement. Respectfully submitted, /s/ Stubbs Alderton & Markiles, LLP STUBBS ALDERTON & MARKILES, LLP
